DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s response and amendments received December 18, 2020 are acknowledged.

Claims 1-14, 17, 18, 20, 22-40, 44-46, 50-59, 61-64, and 66-88 have been canceled.
Claims 15, 16, 19, 21, 41-43, 47-49, 60, and 65 have been amended.
Claims 89-94 have been added.
Claims 15, 16, 19, 21, 41-43, 47-49, 60, 65, and 89-94 are pending in the instant application.

Applicant is reminded of their election without traverse of the invention of group I, drawn to methods of administering chimeric clotting factors and the patient population species of fetuses who are treated via administration to a pregnant mother in the reply filed on June 19, 2020.

Claims 15, 16, 19, 21, 41-43, 47-49, 60, 65, and 89-94 are under examination in this office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 15, 16, 19, 21, 41-43, 47-49, 60, 65, and 89-94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The disclosure of the instant specification is not sufficient to enable a skilled artisan to practice the claimed invention without conducting an undue amount of experimentation. Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention.
Regarding in vivo methods which rely on previously undescribed and generally unpredictable mechanisms, ''The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.'' In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction'' refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling (MPEP 2164.03).'' 
Further, in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), the court states “[W]here there is “no indication that one skilled in [the] art would accept without question statements [as to the effects of the claimed drug products] and no evidence has been presented to demonstrate that the claimed products do have those effects,” an applicant has failed to demonstrate sufficient utility 
With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.
Applicant has claimed methods of “inducing immune tolerance to a clotting factor”, all of which include the step of administering to a mother of the subject a chimeric protein which comprises a) a coagulation factor and b) the Fc domain of an immunoglobulin, wherein the subject is a fetus having a mutation in a FVIII gene.  In hemophilia A, the human patient has at least one defective gene for the factor VIII protein (FVIII, and note that since humans are diploid one gene comes from the mother and one gene comes from the father for a total of two copies) and as a result has difficulty forming blood clots due to injury, etc.  The normal course of treatment for such individuals includes replacement therapy wherein functional exogenous factor VIII is administered to the patient to make up for the inability of the patient to make sufficient functionally active protein.  The sequence of FVIII in the defective genes is different from the wild type/functional sequence and thus the exogenously administered FVIII is recognized by some patients as an alloantigen.  Such patients make antibodies which bind to the exogenous FVIII and often inhibit its ability to act in coagulation.  Thus, the therapeutic FVIII protein the patient needs to correct the clotting deficiency is recognized as foreign and neutralizing antibodies made by the patient which target the exogenous, working FVIII are termed "inhibitors" (see for example paragraph [0009] of the instant specification).  
Independent claim 65 recites “inducing immune tolerance to a clotting factor” by administering FVIII-Fc chimeric proteins to the mother of a fetus such that the FVIII-Fc will be delivered to the fetus across the placenta via an FcRn mediated process.  It has been known in the art for a long time that, to use hemophilia A as an example, the 
The patient population encompassed by independent claim 65 are explicitly recited as being a fetus with a mutated FVIII gene.  It should be noted that the FVIII-Fc is not administered directly to the fetus, but rather is administered to the mother and it is known in the art that FcRn transport of Fc-tagged materials from the maternal to infant circulatory system occurs before birth (see for example US 7,871,624).  As such, it is very reasonable to assume that FVIII-Fc administered to a pregnant woman will end up in the circulation of her fetus.  Based upon the teachings of the art, it is reasonable that such an administration will inhibit the development of inhibitors in the fetus at a 
In addition to issues concerning what is encompassed by the term “immune tolerance” as discussed above, the instant claims also recite the prevention of bleeding (claim 60). The instant specification does not appear to provide an explicit definition of “prevention”, but given that “prevents bleeding” appears in claim 60 as an alternative to “decreases the incidence of spontaneous bleeding” the terms cannot be synonymous, and thus reasonably appear to differ from one another in terms of efficacy with prevention being a complete blockade (i.e. 100% effective in all patients) while inhibition allows for some level of bleeding to occur, albeit potentially at a lower level than what would be seen if the same patient were not treated. The instant specification does not appear to contain any in vivo human data, and in the absence of such data it does not seem reasonable that applicant's methods meet the level of prevention even if they are strongly inhibitory.
Therefore, in view of the breadth of the claimed inventions, the guidance and direction of the instant specification, and the teachings of the art, artisans would be unable to practice the full scope of the inventions as presently claimed without first conducting additional unpredictable trial and error basic research and experimentation.


Applicant's arguments filed December 18, 2020 have been fully considered but they are not completely persuasive.  Most of applicant’s arguments point out how the claim amendments set forth as part of the December 18, 2020 response obviate numerous issues set forth in the prior office action and the examiner mostly concurs.  However, with regard to item (3) as set forth by applicant, it is argued on page 9 of the response that the term “immune tolerance” is enabled for its full breadth as, in 
This argument is not persuasive.  If applicant believes that “inducing immune tolerance” means “inhibiting development of an inhibitor to FVIII” the independent claim could very easily recite this concept concretely.  It should be noted that inhibiting development of an inhibitor was an explicit limitation of claim 64 which is presently canceled.  As such, it appears reasonable that “immune tolerance” is broader in scope than simply inhibiting the development of inhibitory antibodies that bind FVIII.  As such applicant’s arguments that artisans would readily know and understand the full scope of everything applicant intends to capture by recitation of this term is not persuasive.
Applicant has also argued in item (5) that issues concerning what is encompassed by the term “prevention” are moot because this term is no longer recited in the claims.
Claim 60 still recites “prevention” and thus applicant’s arguments are not persuasive.  


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The rejection of claims 42, 43, and 47 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite have been rendered moot by the amendments of said claims as part of the response received December 18, 2020.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The rejection of claims 1, 2, 13, 42, 48, 60, 64, and 65 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Peters et al. (US 7,348,004) has been rendered moot by applicant’s claim amendments received December 18, 2020 which add additional limitations not present in the cited art.
        

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


The rejection of claims 1-3, 13, 23, 42, 47, 48, 60, 64, and 65 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conte-Fine (US 2004/0096456) in view of Peters et al. (US 7,348,004) has been rendered moot by applicant’s claim amendments received December 18, 2020 which add additional limitations not present in the cited art.

             
Claims 42, 47, 48, 60, 65, 90, and 94 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conte-Fine (US 2004/0096456) in view of Peters et al. (US 7,348,004) and in view of Zaghouani et al. (US 2002/0038002).
Conte-Fine discloses the administration of factor VIII polypeptides to subjects in order to inhibit the development of inhibitor antibodies in patients receiving factor VIII replacement therapy, such as hemophilia A patients (see entire document, particularly the abstract, claims, and page 1).  Such administration to reduce immune responsiveness toward factor VIII are disclosed as being practiced “before the first exposure to FVIII in infancy” or to reduce “ongoing synthesis of antibody inhibitors” (see particularly paragraph [0009]).  A working example is provided wherein hemophilia A 
Peters et al. disclose and claim the administration of fusion proteins which comprise a clotting factor and an immunoglobulin Fc to treat various diseases and conditions (see entire document, particularly the abstract and claims).  Notably, the administration of constructs comprising factors VII, VIII, IX, and vWF are all claimed (see for example claim 37), as is administration of such compositions to treat bleeding episodes (claim 39) and hemophilia A (claim 43).  Working examples wherein FVII-Fc and FIX-Fc were administered to rats are disclosed (see particularly examples 21 and 22), as is guidance concerning suitable dosages of Fc constructs for practicing the disclosed and claimed methods including via intravenous administration (see particularly column 35).  The agent-Fc constructs of Peters et al. are referred to as “monomer-dimers” in that they contain one copy of the antigen in question, such as FVIII which joined to a one Fc domain and further contains a second Fc domain which does not have an antibody variable domain or other antigen attached thereto (see Figure 2 for a diagrammatic representation).  Such monomer-dimers are disclosed as having the advantageous properties of less steric hindrance for the antigen domain binding to its target (since there is only 1 present) yet having superior half-life and 
Zaghouani discloses that Fc containing fusion proteins can be used to induce a state of unresponsiveness toward antigens before babies are born if such constructs are administered to pregnant mothers as FcRn-mediated transfer of the Fc-containing fusion to the fetus will occur (see entire document, particularly paragraphs [0041], [0053], and [0163]).  Administration of such constructs intravenously is also taught (see for example paragraph [0160]). 
Therefore, it would have been obvious to a person of ordinary skill at the time the instant invention was made to substitute the FVIII:Fc monomer-dimers of Peters et al. for the FVIII used in the methods of Conte-Fine.  The ordinary artisan would have been motivated to do so in order to gain the advantages of decreased steric hindrance, increased half-life, and increased transcytosis as taught by Peters et al.  Further, it also would have been obvious to a person of ordinary skill in the art that the constructs of Peters et al. could be administered to pregnant women when practicing the methods of Conte-Fine.  The ordinary artisan would be motivated to do so since Conte-Fine discloses the desirability of performing such administrations as early as possible and logically the earliest possible time that such an administration can occur is while the subject is still in the womb as taught by Zaghouani.   

Applicant's arguments filed December 18, 2020 have been fully considered but they are not persuasive. Applicant begins by arguing that the rejection of record is not tenable because the teachings of Zaghouani et al. are limited to autoantigens and inhibiting the development of autoimmunity.
This argument is not persuasive as the teachings of Zaghouani are not limited to just autoimmunity as can be seen in paragraphs [0002], [0033], [0123], [0161], and [0162].  Further, given that the development of inhibitory antibodies to exogenous antigens can be inhibited as readily demonstrated by Conte-Fine, applicant’s apparent argument that there is no expectation of success when combining the teachings of the prior art is not persuasive.    


Claims 41, 43, and 89 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conte-Fine (US 2004/0096456) in view of Peters et al. (US 7,348,004) and in view of Zaghouani et al. (US 2002/0038002) as applied to claims 42, 47, 48, 60, 65, 90, and 94 above, and further in view of Low et al. (WO 2012/006623).
The inventions rendered obvious by the teachings of Conte-Fine, Peters et al., and Zaghouani et al. have been discussed above and differ from the instant claimed invention in that while such inventions include FVIII-Fc monomer dimers, such teachings do not indicate that the FVIII portion includes a deletion in the B domain or that it is single chain FVIII.
Low et al. disclose numerous FVIII-Fc constructs wherein the FVIII portion is a B domain deleted and/or single chain construct (see entire document, particularly the abstract and paragraphs [0048-0064]). Notably, polypeptides 100% identical to SEQ ID NOs:2 and 6 of the instant specification are disclosed (see previously provided sequence alignments).
Therefore, it would have been obvious to a person of ordinary skill in the art that B domain deleted forms of FVIII-Fc constructs taught by Low et al. could be used in the methods rendered obvious by the collective teachings of the prior art. The ordinary artisan would be motivated to do so as B domain deletion mutants of FVIII are typically expressed and recovered at a higher level than wild type constructs and thus the methods would be easier to practice as the administered material would be expected to be more easily made and recovered.

Applicant's arguments filed December 18, 2020 have been fully considered but they are not persuasive.  Applicant argues that “Regarding Low, Applicant takes the position that Low is disqualified as prior art under pre-AIA  35 U.S.C. § 103(a). The instant application claims priority to January 12, 2012. Low was first published on January 12, 2012 which is not before Applicant’s priority date. Without Low, the Examiner has not made a prima facie case for obviousness.”
.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

It should be noted that the WIPO publication to Low is considered to be a patent document that published in English, designated the United States, and claims priority to US provisional application 61/363,184 filed 7/9/2010.

    PNG
    media_image1.png
    501
    600
    media_image1.png
    Greyscale

Thus Low qualifies as anticipatory art under 35 USC 102(e) with an earlier date as compared to that of the instant application. 

The rejection of claims 1-3, 13, 23, 42, 47, 48, 60, 64, and 65 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kreuz et al. in view of Peters et al. (US 7,348,004) ) has been rendered moot by applicant’s claim amendments received December 18, 2020 which add additional limitations not present in the cited art.


Claims 42, 47, 48, 60, 65, 90, and 94 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kreuz et al. in view of Peters et al. (US 7,348,004) and in view of Zaghouani et al. (US 2002/0038002).
Kreuz et al. teach that inhibitor responses to VIII replacement therapy can be eliminated via administration of FVIII over an extended period of time, and discloses data from pediatric hemophilia patients who were followed for 14 years (see entire document, particularly the abstract).  Notably, it is disclosed that various dosages as well as timings of administration have been successfully used to eliminate inhibitor titers (see particularly the paragraph spanning the left and right columns of page 24).  Further, it is disclosed that such administration to reduce inhibitor titer should begin very early as patients with low titer have greater likelihood of eliminating inhibitors as compared to patients who have high titers (see particularly the abstract and the right column of page 30).  It should be pointed out that the patients treated by Kreuz et al. were hemophilia A patients, and that the doses of FVIII administered in their protocols is sufficient to achieve hemostasis and would correct bleeding tendencies (see page 25).  Additionally, numerous data points are presented indicating how inhibitor titer varies with time after beginning treatment in three different patients (see particularly Figures 2-4).  These teachings differ from the instant claimed invention in that the FVIII polypeptides disclosed by Kreuz et al. are not taught as containing immunoglobulin Fc domains and in that while they discuss administration in young pediatric patients (range of 0.4-6 years, median age of 2.4 years, left column of page 25 of Kreuz et al) to reduce the development of inhibitors, they do not disclose administration to pregnant women. 
Peters et al. disclose and claim the administration of fusion proteins which comprise a clotting factor and an immunoglobulin Fc to treat various diseases and 
Zaghouani discloses that Fc containing fusion proteins can be used to induce a state of unresponsiveness toward antigens before babies are born if such constructs are administered to pregnant mothers as FcRn-mediated transfer of the Fc-containing fusion to the fetus will occur (see entire document, particularly paragraphs [0041], [0053], and [0163]). 
Therefore, it would have been obvious to a person of ordinary skill at the time the instant invention was made to substitute the FVIII:Fc monomer-dimers of Peters et al. for the FVIII used in the methods of Kreuz et al.  The ordinary artisan would have been motivated to do so in order to gain the advantages of decreased steric hindrance, increased half-life, and increased transcytosis as taught by Peters et al.  Additionally, it also would have been obvious to a person of ordinary skill in the art that the constructs of Peters et al. could be administered to pregnant women when practicing the methods of Kreuz et al.  The ordinary artisan would be motivated to do so since Kreuz et al. disclose the desirability of performing such administrations before the patient has had multiple exposures to exogenous FVIII and logically the earliest possible time that such .   

Applicant's arguments filed December 18, 2020 have been fully considered but they are not persuasive. Applicant begins by arguing that the rejection of record is not tenable because the teachings of Zaghouani et al. are limited to autoantigens and inhibiting the development of autoimmunity.
This argument is not persuasive as the teachings of Zaghouani are not limited to just autoimmunity as can be seen in paragraphs [0002], [0033], [0123], [0161], and [0162].  Further, given that the development of inhibitory antibodies to exogenous antigens can be inhibited as readily demonstrated by Kreuz, applicant’s apparent argument that there is no expectation of success when combining the teachings of the prior art is not persuasive.    


Claims 41, 43, and 89 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kreuz et al. in view of Peters et al. (US 7,348,004) as applied to claims 42, 47, 48, 60, 65, 90, and 94 above, and further in view of Low et al. (WO 2012/006623).
The inventions rendered obvious by the combined teachings of the prior art have been discussed above and differ from the instant claimed invention in that while such inventions include FVIII-Fc monomer dimers, such teachings do not indicate that the FVIII portion includes a deletion in the B domain or that it is single chain FVIII.
Low et al. disclose numerous FVIII-Fc constructs wherein the FVIII portion is a B domain deleted and/or single chain construct (see entire document, particularly the abstract and paragraphs [0048-0064]). Notably, polypeptides 100% identical to SEQ ID NOs:2 and 6 of the instant specification are disclosed (see enclosed sequence alignments).
Therefore, it would have been obvious to a person of ordinary skill in the art that B domain deleted forms of FVIII-Fc constructs taught by Low et al. could be used in the methods rendered obvious by the teachings the prior art. The ordinary artisan would be .

Applicant's arguments filed December 18, 2020 have been fully considered but they are not persuasive.  Applicant repeats arguments that the rejection is improper because Low does not qualify as prior art.
This argument is not persuasive because as discussed in greater detail earlier in this action, Low qualifies as prior art under 35 USC 102(e).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

All of the double patenting rejections set forth the prior office action have been withdrawn in view of applicant’s claim amendments received December 18, 2020 and/or their accompanying arguments.


No claims are allowable.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644


/Michael Szperka/
Primary Examiner, Art Unit 1644